Case 1:05-md-01720-MKB-JO Document 7439 Filed 05/09/19 Page 1 of 2 PageID #: 109635

                             -16596




                          MAVERICK,INC.,623 Perkins Street, Union City, TN 38261
                                                                                          * may 0 3 2019        ★
                                      Office 731-885-6444 Fax 731-885-2784

     UNITED STATES DISTRICT COURT
                                                                                            BROOKLYN OFFICE
     EASTERN DISTRICT OF NEW YORK


     In re PAYMENT CARD INTERCHANGE
     FEE AND MERCHANT DISCOUNT                                        No. 05-MD-01720(MKB)(JO)
     ANTITRUST LITIGATION



              STATEMENT OF OBJECTIONS OF CLASS MEMBER - Maverick. Inc

            Maverick, Inc. (hereinafter "Company") accepted Visa and Mastercard transaction cards
     between 2004 and the present date. Company is a member ofthe Rule 23(b)(3) settlement class
     m this case, and it has not engaged in any other settlement of its claims against Visa and/or
     Mastercard. Company hereby submits its objections to the proposed settlement preliminarily
    approved by the Court in January ofthis year.

           Company is located at Maverick, Inc. 623 Perkins Street, Union City, Tennessee 38261.
    Company is a petroleum marketer engaged in the wholesale and retail sale ofbranded motor fuels.
    Since 1981, it has accepted Visa and Mastercard transaction cards at retail service station and
    convenience store locations. Motor fuels at these locations have been sold under the BP,Marathon
    and its own private(unbranded)brands since 2004,and the credit card transactions at each location
    were processed by the applicable branded supplier and by First Data and/or Worldpay at its
    unbranded sites.                                                  v

            Company is concerned that the Court will concur in the arguments of Defendants that
    certain major oil company branded suppliers are entitled to file claims against the settlement fund
    for transactions at retail locations where Company accepted the applicable Visa or Mastercard
    transaction cards and paid the interchange fees. Company understands that the Court has indicated
    that class counsel cannot represent both the branded suppliers and branded marketers, like
    Company, because only one of the two groups is entitled to settlement funds attributable to
    Company s retail locations. None of the class representatives were branded marketers, and
    branded marketer interests were not represented when the settlement was negotiated. Nor are they
    adequately represented now by a conflicted class counsel who are incapable ofasserting branded
    marketer interests when they conflict with the interests of major oil companies.

     'A the
   paid  u interchangeCompany
                       fees, it is ispart
                                       totally
                                          oftheinsettlement
                                                  the dark asclass,
                                                               to whtether,
                                                                    whetherhaving    accepted
                                                                            it is entitled to athe
                                                                                               fullcards and
                                                                                                   or partial
   recovery, or whether any mechanism is in place to sort all ofthis out. Nothing in the Class Notice
   states whether Company or its branded supplier(whose fuel Company sells) have a right to recover
   for transactions at these locations. In short. Company is concerned that it is being deprived of its
   legal right to fully participate in the settlement.

          In addition to not knowing what recovery Company may be entitled to as part ofthe class
   settlement, we do not believe that proper efforts are being made to notify branded marketers, like
   Company,so that they can object to the settlement. Company is aware that a Class Notice has gone
Case 1:05-md-01720-MKB-JO Document 7439 Filed 05/09/19 Page 2 of 2 PageID #: 109636



   out but it was^not mailed a copy by the Claims Administrator. The names and addresses ofbranded
   petroleum marketers, like Company, can be obtained by the Claims Administrator from the
   branded suppliers, while the names of unbranded suppliers, like Company, can be obtained from
   World Pay(RBS)and First Data.

          Branded marketers should be informed now whether a procedural mechanism will be put
   in place to determine whether, and to what extent, branded marketers will participate in the
   settlement, what evidence they need to present, and whether there will be procedural hurdles they
   need to overcome to claim their rights as class members. Unless and until these issues are
   addressed and properly resolved by the Court, Company respectfully objects to the class
   settlement.


                                               Respectfully submitted.

                                               Maverick, Inc.         .
                                                              . /? /        /,
                                               By: Mark McBride
                                               Vice President
